Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Dana Michael Ide appeals the district court’s April 29, 2010 order revoking his supervised release and sentencing him to eleven months in prison. The sole issue raised on appeal is whether, under 18 U.S.C. § 3624(e) (2006), a term of supervised release is tolled while a defendant is held in pretrial detention on charges of which he is subsequently convicted. We recently held that such detention does toll the supervised release term. United States v. Ide, 624 F.3d 666, 667 (4th Cir.2010).
Under this authority, the petition for revocation of release filed in March 2010 was timely. Accordingly, we affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.